DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for lack of antecedent basis.

In regards to independent claim 1, the limitation recites “the user’s hair” in lines 2 and 16, in which no previous instance of “a user’s hair” has been provided, and thus there is insufficient antecedent basis for this limitation in the claim.
In regards to dependent claim 11, the limitation recites “the user's face, the user's cheek, the user's neck, the user's jaw, the user's head, the user's groin, the user's underarm, the user's chest, the user's back, the user's leg, the user's arm, or the user's bikini area”, in which no previous instance of “a user's face, a user's cheek, a user's neck, a user's jaw, a user's head, a user's groin, a user's underarm, a user's chest, a user's back, a user's leg, a user's arm, or a user's bikini area” has been provided, and thus there is insufficient antecedent basis for this limitation in the claim.
In regards to dependent claim 17, the limitation recites “the user’s hair” in line 5, in which no previous instance of “a user’s hair” has been provided, and thus there is insufficient antecedent basis for this limitation in the claim.
In regards to independent claim 18, the limitation recites “the user’s hair” in line 7, in which no previous instance of “a user’s hair” has been provided, and thus there is insufficient antecedent basis for this limitation in the claim.
In regards to independent claim 23, the limitation recites “the user’s hair” in lines 2 and 17-18, in which no previous instance of “a user’s hair” has been provided, and thus there is insufficient antecedent basis for this limitation in the claim.
In regards to independent claim 24, the limitation recites “the user’s hair” in lines 3 and 17, in which no previous instance of “a user’s hair” has been provided, and thus there is insufficient antecedent basis for this limitation in the claim.
In regards to dependent claims 2-10, 12-16, these claims depend from rejected base claims, and thus there is insufficient antecedent basis for the limitations in these claims.

Claims 1-22 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In regards to independent claim 1, the limitation discloses “aggregating, at one or more processors communicatively coupled to one or more memories, a plurality of training images of a plurality of users, each of the training images comprising pixel data of a respective user's body or body area", in which it is unclear as to what the term “aggregating” means with respect to aggregating of training images as this could mean creating just a single item of image data by for example averaging all the training images, and thus the limitation has been rendered indefinite. 
In regards to dependent claim 10, the limitation discloses “wherein the hair growth direction model is further trained, by the one or more processors with the pixel data of the plurality of training images, to output one or more location identifiers indicating one or more corresponding body area locations of respective users", in which it is unclear as to how, from the same training data, a location identifier of a body area can now be output, and thus details about the training or further details of the model would be essential to understanding how to obtain further detailed information from the same initial model, and thus the limitation has been rendered indefinite. 
In regards to independent claim 24, the limitation discloses “aggregate, at one or more processors communicatively coupled to one or more memories, a plurality of training images of a plurality of users, each of the training images comprising pixel data of a respective user's body or body area;", in which it is unclear as to what the term “aggregate” means with respect to aggregating of training images as this could mean creating just a single item of image data by for example averaging all the training images, and thus the limitation has been rendered indefinite. 
In regards to dependent claims 2-9 and 11-22, these claims depend from rejected base claims, and thus the limitations in these claims have been rendered indefinite.

Allowable Subject Matter

Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if the 35 U.S.C. 112 (b) rejections listed above are resolved and if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of potential allowable subject matter:  
In regards to dependent claim 17, none of the cited prior art alone or in combination provides motivation to teach “wherein training, by the one or more processors with the pixel data of the plurality of training images, the hair growth direction model comprises training the hair growth direction model to detect a displacement of a tip of a hair follicle with respect to a base of the hair follicle on the user's skin to determine the user-specific hair growth direction value of the user's hair” as the references only teach determining hair growth direction values and training through regression analysis of successive images, however the references fail to explicitly disclose the process for determining the hair growth direction value with respect to analyzing displacement between differing ends of a given hair follicle in conjunction with features of claim 1 with which it depends.
In addition, there is no teaching, suggestion, or motivation found in the current references and none that can be inferred from the examiner’s own knowledge with respect to the current limitation.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6-12, and 18-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goldfarb (US 2016/0167241 A1, hereinafter referenced “Gold”)

In regards to claim 1. Gold discloses a digital imaging method of analyzing pixel data of at least one image of a user's body for determining a user-specific hair growth direction value of the user's hair (Gold, Fig.11 and Abstract), the digital imaging method comprising the steps of: 
--5a. aggregating, at one or more processors communicatively coupled to one or more memories, a plurality of training images of a plurality of users, each of the training images comprising pixel data of a respective user's body or body area (Gold paragraphs [0114] and [0115]; Reference at [0114] discloses external device 505 is configured to determine a general direction of the remaining hair based on the captured frames. Paragraph [0115] discloses in this instance, frame image (i) a filter is applied that iteratively increases the contrast of the hair edges with respect to the background. After a few iterations (iii) as depicted in the zoomed-in region of FIG. 9, the hair are contrasted and “least square analysis” or “regression analysis” is applied to the remaining hair to calculate a general direction of the remaining hair. The regression analysis of the multiple iterations regarding different frames captured of the hair of the zoomed in face region interpreted as aggregating, at one or more processors communicatively coupled to one or more memories, a plurality of training images of a plurality of users, each of the training images comprising pixel data of a respective user's body or body area); 
-b. training, by the one or more processors with the pixel data of the plurality of training images, a hair growth direction model comprising a hair growth direction map and 10operable to output, across a range of the hair growth direction map, hair growth direction values associated with a hair growth direction ranging from upward to downward (Gold, paragraphs [0114] and [0115]; Reference at [0114] discloses external device 505 is configured to determine a general direction of the remaining hair based on the captured frames (i.e. pixel data of the plurality of training images) and provide for display on external device 505, a directional indicator representative of a general direction of the remaining hair that corresponds to the best direction to drag the at least one blade over the skin (interpreted as modeling of hair growth direction)… external device 505 is configured to overlay filtered frame images with the streamed video frame image (i.e. hair growth direction model). Paragraph [0115] discloses in this instance, frame image (i) a filter is applied that iteratively increases the contrast of the hair edges with respect to the background. After a few iterations (iii) as depicted in the zoomed-in region of FIG. 9, the hair are contrasted and “least square analysis” or “regression analysis” is applied to the remaining hair (i.e. training) to calculate a general direction of the remaining hair (i.e. hair growth direction values). The regression analysis of the multiple iterations regarding different frames captured of the hair of the zoomed in face region interpreted as the training a hair growth direction model comprising a hair growth direction map and operable to output, across a range of the hair growth direction map, hair growth direction values associated with a hair growth direction ranging from upward to downward); 
-c. receiving, at the one or more processors, at least one image of a user, the at least one image captured by a digital camera, and the at least one image comprising pixel data of the user's body or body area (Gold, paragraph [0112]; Reference discloses as depicted in FIG. 9, microcontroller 160 (i.e. processor) is configured to capture a frame via miniature camera 163 (i.e. digital camera) to determine the amount of hair remaining over a certain area. In particular, microcontroller 160 captures a frame and compares the color difference between adjacent pixels to estimate the total amount of hair remaining over a specific area (i.e. captured image of user with pixel data of user’s body or body area regarding hair on face)); 
15d. analyzing, by the hair growth direction model executing on the one or more processors, the at least one image captured by the digital camera to determine a user-specific hair growth direction value of the user's hair (Gold, paragraphs [0113]-[0114]; Reference at [0113] discloses External device 505 is configured to analyze a frame to determine the general growth direction of the remaining hair… microcontroller 160 is configured to capture and transmit the frame (i.e. digital camera capturing image)  to external device 505. Paragraph [0114] discloses external device 505 is configured to determine a general direction of the remaining hair based on the captured frames (i.e. determined user-specific hair growth direction value of the user’s hair), and provide for display on external device 505, a directional indicator representative of a general direction of the remaining hair that corresponds to the best direction to drag the at least one blade over the skin); and 
-e. generating, by the one or more processors based on the user-specific hair growth direction value, at least one product recommendation for a manufactured product, the 20manufactured product designed to address at least one feature identifiable within the pixel data of the user's body or body area (Gold, Fig. 11 and paragraph [0098]; Reference discloses shaving system 100 includes a server-based or cloud-based 545 user subscription account that is configured to retrieve and store the relevant information from shaving system 100 for blade cartridge 151, such as the manufacturer, model number, number of completed shaving strokes, anticipated number of days remaining on blade cartridge 151, and the life expectancy of each blade…In some embodiments, the subscription account is configured to automatically order or purchase a replacement cartridge once the anticipated number of days remaining in the life of blade cartridge 151 drops below a certain threshold. Shaving system 100 connects to the external device 505 which possesses the previous data regarding the analysis for hair growth direction and provides replacement cartridge or manufactured product for shaving system 100).  

In regards to claim 6. Gold discloses the digital imaging method of claim 1.
Gold further discloses
-further comprising the steps of: initiating, based on the at least one product recommendation, the manufactured product for shipment to the user (Gold, paragraph [0079]; Reference discloses in some instances, a pop-up is displayed that facilitates the user to order a new replacement blade online. In some instances, replacement blades are automatically ordered for a user).  

In regards to claim 157. Gold discloses the digital imaging method of claim 1.
Gold further discloses
-further comprising the steps of: selecting, by the one or more processors based upon the user-specific hair growth direction value, a recommended behavior from at least two available behaviors, and wherein the at least one product recommendation includes the recommended behavior (Gold, paragraph [0116]; Reference discloses this approach provides a directional indicator that corresponds to the best direction in which to drag at least one blade 151 over the skin. Determining the general direction of hair growth also allows the user to orient shaving system 100 according to the best direction to drag blade 151 over the skin).  

In regards to claim 208. Gold discloses the digital imaging method of claim 1.
Gold further discloses
-wherein the hair growth direction model is an artificial intelligence (Al) based model trained with at least one Al algorithm (Gold, paragraph [0115]; Reference discloses In some embodiments, external device 505 is configured to implement a “least square analysis” or “regression analysis” to the remaining hair to calculate the general direction of the remaining hair. In some instances, external device 505 is configured to provide a quantitative value representative of the general direction of hair growth and provide for display on the external device 505 the general direction of the remaining hair to memory (the iterations and usage of regression analysis interpreted as the model training via artificial intelligence).  

In regards to claim 9. Gold discloses the digital imaging method of claim 1.
Gold further discloses
-wherein the at least one image of the user is captured by the digital camera in conjunction 25with a hair removal event associated with at least a portion of the user's body or body area represented in the at least one image of the user (Gold, paragraphs [0105] and [0107]; Reference at paragraph [0105] discloses in some embodiments, microcontroller 160 is configured to instruct image camera to capture frames of the images from camera 163 and instruct wireless communication unit 110 to stream the frames to be processed, analyzed, or displayed on the external device 505. Paragraph [0107] discloses one benefit of using camera sensor 163 is to provide a shaving view to the user on external device 505).  

In regards to claim 10. Gold discloses the digital imaging method of claim 1.
Gold further discloses
-wherein the hair growth direction model is further trained, by the one or more processors 30with the pixel data of the plurality of training images, to output one or more location identifiers indicating one or more corresponding body area locations of respective users, and Patent Applicationwherein the hair growth direction model, executing on the one or more processors and analyzing the at least one image of the user, determines a location identifier indicating a body area location of the user's body or body area (Gold, Fig. 9 and paragraphs [0113]-[0115]; Reference at [0113] discloses External device 505 is configured to analyze a frame to determine the general growth direction of the remaining hair… microcontroller 160 is configured to capture and transmit the frame  to external device 505. Paragraph [0114] discloses external device 505 is configured to determine a general direction of the remaining hair based on the captured frames, and provide for display on external device 505, a directional indicator representative of a general direction of the remaining hair that corresponds to the best direction to drag the at least one blade over the skin. Paragraph [0115] discloses as illustrated in FIG. 9, various filter techniques may be implemented to distinguish the hair. In this instance, frame image (i) a filter is applied that iteratively increases the contrast of the hair edges with respect to the background. After a few iterations (iii) as depicted in the zoomed-in region of FIG. 9, the hair are contrasted and “least square analysis” or “regression analysis” is applied to the remaining hair to calculate a general direction of the remaining hair. Hair indicated pertains to face thus being a location identifier).  

In regards to claim 511. Gold discloses the digital imaging method of claim 10.
Gold further discloses
-wherein the body area location comprises at least one of the user's face, the user's cheek, the user's neck, the user's jaw, the user's head, the user's groin, the user's underarm, the user's chest, the user's back, the user's leg, the user's arm, or the user's bikini area (Gold, Figs 6-10B; References illustrate body area locations for shaving regarding the user's face, the user's cheek, the user's neck, the user's jaw, the user's head).  

In regards to claim 1012. Gold discloses the digital imaging method of claim 1.
Gold further discloses
-wherein the one or more processors comprises at least one of a server or a cloud-based computing platform, and the server or the cloud-based computing platform receives the plurality of training images of the plurality of users via a computer network, and wherein the server or the cloud-based computing platform trains the hair growth direction model with the pixel data of the plurality of training images (Gold, paragraphs [0040] and [0115]; Reference at paragraph [0040] discloses various embodiments are described below, relating to intelligent shaving system 100 that communicates (e.g., wirelessly communicates) with external device 505. FIG. 12 illustrates electronic components and modules of shaving system 100 in relation to external device 505 and cloud server 545 in accordance with some embodiments of the present disclosure. Paragraph [0115] disclose as illustrated in FIG. 9, various filter techniques may be implemented to distinguish the hair. In this instance, frame image (i) a filter is applied that iteratively increases the contrast of the hair edges with respect to the background… external device 505 is configured to implement a “least square analysis” or “regression analysis” to the remaining hair to calculate the general direction of the remaining hair. In some instances, external device 505 is configured to provide a quantitative value representative of the general direction of hair growth and provide for display on the external device 505 the general direction of the remaining hair to memory).  

In regards to claim 1518. Gold discloses the digital imaging method of claim 1.
Gold further discloses
-further comprising: receiving, at the one or more processors, a new image of the user, the new image captured by the digital camera, and the new image comprising pixel data of the user's body or body area; analyzing, by the hair growth direction model executing on the one or more processors, 20the new image captured by the digital camera to determine a new user-specific hair growth direction value of the user's hair; generating, based on the new user-specific hair growth direction value, a new product recommendation for a new manufactured product, the new manufactured product designed to address at least one feature identifiable within the pixel data of the user's body or body area; and 25rendering, on a display screen of a user computing device of the user, the new product recommendation (Gold, Fig. 11 and paragraph [0136]; Reference discloses after the region of skin has been shaved, at block 1120, method 1100 may filter, using one or more processors (e.g., processor cores 169, processors 575), a second image of a region of skin with hair. For example, microcontroller 160 may be configured to execute one or more modules or components to filter, using one or more processors (e.g., processor cores 169, processors 575), the second image of the region of skin with hair that was captured using camera 163. In some embodiments, filtering the second image of a region of skin with hair includes using an edge-detection filter. In some embodiments, the edge-detection filter is a Sobel filter or a Canny filter. Citation discloses essentially iterating the process (see claim mapping of independent claim 1) with regards to a new or second image of the users face region for determining the hair growth model).  

In regards to claim 19. Gold discloses the digital imaging method of claim 18.
Gold further discloses
-wherein a composite hair growth direction value is generated based on a comparison between the new user-specific hair growth 30direction value and the user-specific hair growth direction value, wherein the new product recommendation is further based on the composite hair growth direction value, and wherein the 47Docket No.: 30766/55789 Patent Applicationcomposite hair growth direction value is rendered on the display screen of the user computing device (Gold, Fig. 11 and paragraph [0142]; Reference discloses at block 1135, method 1100 may determine a general direction of the remaining hair based on the first or second filtered image (i.e. composite hair growth direction value. For example, one or more processors (e.g., processor cores 169, processors 575) may be configured to execute one or more modules or components to determine a general direction of the remaining hair based on the first or second filtered image. As depicted in FIG. 9 (iv), in some embodiments, determining the general direction of the remaining hair includes a “least square analysis” or “regression analysis”.).  

In regards to claim 20. Gold discloses the digital imaging method of claim 19.
Gold further discloses
-wherein the new image comprises pixel 5data of a different portion of the user's body or body area relative to the at least one image (Gold, Figs 6-10B; References illustrate ability to image different body area locations for shaving regarding the user's face, the user's cheek, the user's neck, the user's jaw, the user's head).  

In regards to claim 21. Gold discloses the digital imaging method of claim 18.
Gold further discloses
-wherein the new image of the user comprises pixel data indicative of a hair removal associated with at least a portion of the user's body or body area represented in the at least one 10image of the user, and wherein the new manufactured product is designed to address the hair removal associated with the at least the portion of the user's body or body area (Gold, Fig. 11 and paragraph [0098]; Reference discloses shaving system 100 includes a server-based or cloud-based 545 user subscription account that is configured to retrieve and store the relevant information from shaving system 100 for blade cartridge 151, such as the manufacturer, model number, number of completed shaving strokes, anticipated number of days remaining on blade cartridge 151, and the life expectancy of each blade…In some embodiments, the subscription account is configured to automatically order or purchase a replacement cartridge once the anticipated number of days remaining in the life of blade cartridge 151 drops below a certain threshold. Shaving system 100 connects to the external device 505 which possesses the previous data regarding the analysis for hair growth direction and provides replacement cartridge or manufactured product for shaving system 100. This can apply to the new image captured as disclosed in step 1120 of Fig. 11).  
In regards to claim 22. Gold discloses the digital imaging method of claim 1.
Gold further discloses
-wherein the at least one image comprises 15a plurality of images, and the plurality of images are collected using a digital video camera (Gold, paragraphs [0105] and [0107]; References disclose microcontroller 160 is configured to instruct image camera to capture frames of the images from camera 163 and instruct wireless communication unit 110 to stream the frames to be processed, analyzed, or displayed on the external device 505… Further, having video streamed from the camera 163 offers a close-up look of the shaving regions).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-5, 13-16, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Goldfarb (US 2016/0167241 A1) in view of Robinson (US 2018/0040050 A1, hereinafter referenced “Robinson”).

In regards to claim 2. Gold discloses the digital imaging method of claim 1.
Gold does not explicitly disclose but Robinson teaches
-further comprising the steps of: rendering, on a display screen of a user computing device, the at least one product 25recommendation (Robinson, paragraphs [0023]-[0024]; Reference at [0023] discloses FIG. 1 depicts a system 100 for collecting information from a user, analyzing the information, and providing a customized product recommendation. Paragraph [0024] discloses the computing device 102 may comprise an image display screen 105 to display an image of a product such as a multi-blade razor 107).  
Gold and Robinson are combinable because they are in the same field of endeavor regarding display of shaving systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the intelligent shaving system of Gold to include the customized product recommendation features of Robinson in order to provide the user with a system that allows for having a shaving system with an image sensor configured to capture video and/or still images which assists in determining blade attrition and provides indicators to assist in shaving techniques as taught by Gold while incorporating the customized product recommendation features of Robinson in order to provide features for collecting various data for a user such as stroke direction when using a shaving system to provide multiple product recommendations to the user for subsequent purchase/dispensing allowing for a product tailored to the user’s hair removal needs, applicable to improving the shaving system as taught in Gold.

In regards to claim 3. Gold in view of Robinson teach the digital imaging method of claim 2.
Gold further discloses
-wherein theGold, Figs. 10A-B and paragraph [0114]; Reference discloses external device 505 is configured to determine a general direction of the remaining hair based on the captured frames, and provide for display on external device 505, a directional indicator representative of a general direction of the remaining hair that corresponds to the best direction to drag the at least one blade over the skin. In some embodiments, external device 505 is configured to provide for display on the external device 505, the filtered frame images. In some embodiments, external device 505 is configured to overly filtered frame images with the streamed video frame image. Fig. 10A-B illustrates the user face with graphics showing hair growth direction).  
Gold does not explicitly disclose but Robinson teaches
-the at least one product recommendation is displayed on a display screen of the user (Robinson, paragraphs [0023]-[0024]; Reference at [0023] discloses FIG. 1 depicts a system 100 for collecting information from a user, analyzing the information, and providing a customized product recommendation. Paragraph [0024] discloses the computing device 102 may comprise an image display screen 105 to display an image of a product such as a multi-blade razor 107)
Gold and Robinson are combinable because they are in the same field of endeavor regarding display of shaving systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the intelligent shaving system of Gold to include the customized product recommendation features of Robinson in order to provide the user with a system that allows for having a shaving system with an image sensor configured to capture video and/or still images which assists in determining blade attrition and provides indicators to assist in shaving techniques as taught by Gold while incorporating the customized product recommendation features of Robinson in order to provide features for collecting various data for a user such as stroke direction when using a shaving system to provide multiple product recommendations to the user for subsequent purchase/dispensing allowing for a product tailored to the user’s hair removal needs, applicable to improving the shaving system as taught in Gold.

In regards to claim 4. Gold in view of Robinson teach the digital imaging method of claim 3.
Gold further discloses
-wherein theGold, paragraph [0116]; Reference discloses this approach provides a directional indicator that corresponds to the best direction in which to drag at least one blade 151 over the skin. Determining the general direction of hair growth also allows the user to orient shaving system 100 according to the best direction to drag blade 151 over the skin. Orienting of blade of shaving system 100 based on direction of hair growth on face interpreted as wherein the computing device with instructions for treating, with the manufactured product, the at least one feature identifiable within the pixel data of the user's body or body area).  
Gold does not explicitly disclose but Robinson teaches
-at least one product recommendation is displayed on a display screen of the user (Robinson, paragraphs [0023]-[0024]; Reference at [0023] discloses FIG. 1 depicts a system 100 for collecting information from a user, analyzing the information, and providing a customized product recommendation. Paragraph [0024] discloses the computing device 102 may comprise an image display screen 105 to display an image of a product such as a multi-blade razor 107)
Gold and Robinson are combinable because they are in the same field of endeavor regarding display of shaving systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the intelligent shaving system of Gold to include the customized product recommendation features of Robinson in order to provide the user with a system that allows for having a shaving system with an image sensor configured to capture video and/or still images which assists in determining blade attrition and provides indicators to assist in shaving techniques as taught by Gold while incorporating the customized product recommendation features of Robinson in order to provide features for collecting various data for a user such as stroke direction when using a shaving system to provide multiple product recommendations to the user for subsequent purchase/dispensing allowing for a product tailored to the user’s hair removal needs, applicable to improving the shaving system as taught in Gold.

In regards to claim 5. Gold in view of Robinson teach the digital imaging method of claim 2.
Gold further discloses
-wherein the Gold, Fig. 8 paragraphs [0107] and [0109]; Reference at [0107] discloses one benefit of using camera sensor 163 is to provide a shaving view to the user on external device 505 without the need for a mirror, as well as viewing regions difficult to view with a single mirror (e.g., back of the neck). Paragraph [0109] discloses external device 505 is configured to determine a quantitative comparison for the remaining hair based on the captured frames. In some embodiments, the amount of hair remaining is provided as a percentage of remaining hair that ranges from 100% (e.g., thick beard) to 0% (e.g., bare skin) (interpreted as the hair style corresponding to the hair growth direction value).  
Gold does not explicitly disclose but Robinson teaches
-at least one product recommendation is displayed on a display screen of the user (Robinson, paragraphs [0023]-[0024]; Reference at [0023] discloses FIG. 1 depicts a system 100 for collecting information from a user, analyzing the information, and providing a customized product recommendation. Paragraph [0024] discloses the computing device 102 may comprise an image display screen 105 to display an image of a product such as a multi-blade razor 107)
Gold and Robinson are combinable because they are in the same field of endeavor regarding display of shaving systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the intelligent shaving system of Gold to include the customized product recommendation features of Robinson in order to provide the user with a system that allows for having a shaving system with an image sensor configured to capture video and/or still images which assists in determining blade attrition and provides indicators to assist in shaving techniques as taught by Gold while incorporating the customized product recommendation features of Robinson in order to provide features for collecting various data for a user such as stroke direction when using a shaving system to provide multiple product recommendations to the user for subsequent purchase/dispensing allowing for a product tailored to the user’s hair removal needs, applicable to improving the shaving system as taught in Gold.

In regards to claim 13. Gold discloses the digital imaging method of claims 12.
Gold further discloses
-wherein the server or the cloud-based computing platform receives the at least one image comprising the pixel data of the user's body or body area, and wherein the server or a cloud-based computing platform executes the hair growth direction model and generates, based on output of the hair growth direction model, the at 20least one product recommendation and transmits, via the computer network, the at least one product recommendation to the user computing device Gold, paragraphs [0098] and [0116]; Reference at paragraph [0098] discloses shaving system 100 includes a server-based or cloud-based 545 user subscription account that is configured to retrieve and store the relevant information from shaving system 100 for blade cartridge 151, such as the manufacturer, model number, number of completed shaving strokes, anticipated number of days remaining on blade cartridge 151, and the life expectancy of each blade…In some embodiments, the subscription account is configured to automatically order or purchase a replacement cartridge once the anticipated number of days remaining in the life of blade cartridge 151 drops below a certain threshold. Paragraph [0116] discloses this approach provides a directional indicator that corresponds to the best direction in which to drag at least one blade 151 over the skin. Determining the general direction of hair growth also allows the user to orient shaving system 100 according to the best direction to drag blade 151 over the skin).
Gold does not explicitly disclose but Robinson teaches
-for rendering on the display screen of the user computing device  (Robinson, paragraphs [0023]-[0024]; Reference at [0023] discloses FIG. 1 depicts a system 100 for collecting information from a user, analyzing the information, and providing a customized product recommendation. Paragraph [0024] discloses the computing device 102 may comprise an image display screen 105 to display an image of a product such as a multi-blade razor 107)
Gold and Robinson are combinable because they are in the same field of endeavor regarding display of shaving systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the intelligent shaving system of Gold to include the customized product recommendation features of Robinson in order to provide the user with a system that allows for having a shaving system with an image sensor configured to capture video and/or still images which assists in determining blade attrition and provides indicators to assist in shaving techniques as taught by Gold while incorporating the customized product recommendation features of Robinson in order to provide features for collecting various data for a user such as stroke direction when using a shaving system to provide multiple product recommendations to the user for subsequent purchase/dispensing allowing for a product tailored to the user’s hair removal needs, applicable to improving the shaving system as taught in Gold.

In regards to claim 14. Gold in view of Robinson teach the digital imaging method of claim 2.
Gold further discloses
-wherein the user computing 25device comprises at least one of a mobile device, a tablet, a handheld device, a desktop device, a home assistant device, a personal assistant device, or a retail computing device (Gold, paragraph [0106]; Reference discloses in some embodiments, external device 505 is a wearable computing device, such as a wristwatch as depicted in FIG. 5, FIG. 6, and FIG. 8. In some embodiments, external device 505 is a hand-held phone 525 (e.g., mobile phone) as depicted in FIG. 7 or tablet that is held or mounted nearby similar to a portable hand mirror).  

In regards to claim 15. Gold in view of Robinson teach the digital imaging method of claim 14.
Gold further discloses
-wherein the user computing device receives the at least one image comprising the pixel data of the user's body or body area, and 30wherein the user computing device executes the hair growth direction model and generates, based on output of the hair growth direction model, the at least one product recommendation (Gold, Fig. 11 and paragraph [0098]; Reference discloses shaving system 100 includes a server-based or cloud-based 545 user subscription account that is configured to retrieve and store the relevant information from shaving system 100 for blade cartridge 151, such as the manufacturer, model number, number of completed shaving strokes, anticipated number of days remaining on blade cartridge 151, and the life expectancy of each blade…In some embodiments, the subscription account is configured to automatically order or purchase a replacement cartridge once the anticipated number of days remaining in the life of blade cartridge 151 drops below a certain threshold. Shaving system 100 connects to the external device 505 which possesses the previous data regarding the analysis for hair growth direction and provides replacement cartridge or manufactured product for shaving system 100) 
Gold does not explicitly disclose but Robinson teaches
-and renders the at least one product recommendation on the display screen of the user computing device (Robinson, paragraphs [0023]-[0024]; Reference at [0023] discloses FIG. 1 depicts a system 100 for collecting information from a user, analyzing the information, and providing a customized product recommendation. Paragraph [0024] discloses the computing device 102 may comprise an image display screen 105 to display an image of a product such as a multi-blade razor 107).
Gold and Robinson are combinable because they are in the same field of endeavor regarding display of shaving systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the intelligent shaving system of Gold to include the customized product recommendation features of Robinson in order to provide the user with a system that allows for having a shaving system with an image sensor configured to capture video and/or still images which assists in determining blade attrition and provides indicators to assist in shaving techniques as taught by Gold while incorporating the customized product recommendation features of Robinson in order to provide features for collecting various data for a user such as stroke direction when using a shaving system to provide multiple product recommendations to the user for subsequent purchase/dispensing allowing for a product tailored to the user’s hair removal needs, applicable to improving the shaving system as taught in Gold.

In regards to claim 16. Gold in view of Robinson teach the digital imaging method of claim 14.
Gold does not explicitly disclose but Robinson teaches
-wherein the user computing device is the 5retail computing device, and the method further comprising the steps of: responsive to rendering the at least one product recommendation, dispensing, at the retail computing device, the manufactured product for retrieval by the user. (Robinson, paragraphs [0005] and [0025]; Reference at paragraph [0005] discloses a method for providing a customized product recommendation to a user is provided.  Paragraph [0025] discloses the system 100 may also comprise a kiosk computing device 106. The kiosk computing device 106 may operate similar to the computing device 102, 102 a but may also be able to dispense one or more products and/or receive payment in the form of cash or electronic transactions)  

In regards to claim 23. Gold discloses a digital imaging system configured to analyze pixel data of an image of a user's body for determining a hair growth direction value of the user's hair (Gold, Fig.11 and Abstract), the digital imaging system comprising: 
-20an imaging server comprising a server processor and a server memory (Gold, paragraph [0034]; Reference discloses FIG. 12 illustrates electronic components and modules of shaving system in relation to an external device and a cloud server according to an embodiment of the present invention. External device connection provides processor and memory components); 
-an imaging application (app) configured to execute on a user computing device comprising a device processor and a device memory, and the imaging app communicatively coupled to the imaging server (Robinson, paragraph [0028]; Reference discloses the system 100 may also comprise a web app 130. The web app 130 may include a memory component 140, which stores information capture logic 144 a, interface logic 144 b, and analyzing logic 144 c…. The analyzing logic 144 c may facilitate processing, analyzing, transferring, and/or performing other functions on collected information from a user for selecting a product to be recommended to a user); 
-and a hair growth direction model comprising a hair growth direction map, the hair growth 25direction model trained with pixel data of a plurality of training images of a plurality of users and operable to output, across a range of the hair growth direction map, hair growth direction values associated with a hair growth direction ranging from upward to downward (Gold, paragraphs [0114] and [0115]; Reference at [0114] discloses external device 505 is configured to determine a general direction of the remaining hair based on the captured frames (i.e. pixel data of the plurality of training images) and provide for display on external device 505, a directional indicator representative of a general direction of the remaining hair that corresponds to the best direction to drag the at least one blade over the skin (interpreted as modeling of hair growth direction)… external device 505 is configured to overlay filtered frame images with the streamed video frame image (i.e. hair growth direction model). Paragraph [0115] discloses in this instance, frame image (i) a filter is applied that iteratively increases the contrast of the hair edges with respect to the background. After a few iterations (iii) as depicted in the zoomed-in region of FIG. 9, the hair are contrasted and “least square analysis” or “regression analysis” is applied to the remaining hair (i.e. training) to calculate a general direction of the remaining hair (i.e. hair growth direction values). The regression analysis of the multiple iterations regarding different frames captured of the hair of the zoomed in face region interpreted as the training a hair growth direction model comprising a hair growth direction map and operable to output, across a range of the hair growth direction map, hair growth direction values associated with a hair growth direction ranging from upward to downward), 
-wherein the hair growth direction model is configured to execute on the server processor or the device processor to cause the server processor or the device processor to: 30receive at least one image of a user, the at least one image captured by a digital camera, and the at least one image comprising pixel data of the user's body or body area (Gold, paragraph [0112]; Reference discloses as depicted in FIG. 9, microcontroller 160 (i.e. processor) is configured to capture a frame via miniature camera 163 (i.e. digital camera) to determine the amount of hair remaining over a certain area. In particular, microcontroller 160 captures a frame and compares the color difference between adjacent pixels to estimate the total amount of hair remaining over a specific area (i.e. captured image of user with pixel data of user’s body or body area regarding hair on face)); 48Docket No.: 30766/55789 Patent Application 
-analyze, by the hair growth direction model, the at least one image captured by the digital camera to determine a user-specific hair growth direction value of the user's hair (Gold, paragraphs [0113]-[0114]; Reference at [0113] discloses External device 505 is configured to analyze a frame to determine the general growth direction of the remaining hair… microcontroller 160 is configured to capture and transmit the frame (i.e. digital camera capturing image)  to external device 505. Paragraph [0114] discloses external device 505 is configured to determine a general direction of the remaining hair based on the captured frames (i.e. determined user-specific hair growth direction value of the user’s hair), and provide for display on external device 505, a directional indicator representative of a general direction of the remaining hair that corresponds to the best direction to drag the at least one blade over the skin), 
-generate, based on the user-specific hair growth direction value, at least one 5product recommendation for a manufactured product, the manufactured product designed to address at least one feature identifiable within the pixel data of the user's body or body area (Gold, Fig. 11 and paragraph [0098]; Reference discloses shaving system 100 includes a server-based or cloud-based 545 user subscription account that is configured to retrieve and store the relevant information from shaving system 100 for blade cartridge 151, such as the manufacturer, model number, number of completed shaving strokes, anticipated number of days remaining on blade cartridge 151, and the life expectancy of each blade…In some embodiments, the subscription account is configured to automatically order or purchase a replacement cartridge once the anticipated number of days remaining in the life of blade cartridge 151 drops below a certain threshold. Shaving system 100 connects to the external device 505 which possesses the previous data regarding the analysis for hair growth direction and provides replacement cartridge or manufactured product for shaving system 100), 
-
Gold does not explicitly disclose but Robinson teaches
and render, on a display screen of the user computing device of the user, the at least one product recommendation (Robinson, paragraphs [0023]-[0024]; Reference at [0023] discloses FIG. 1 depicts a system 100 for collecting information from a user, analyzing the information, and providing a customized product recommendation. Paragraph [0024] discloses the computing device 102 may comprise an image display screen 105 to display an image of a product such as a multi-blade razor 107).  
Gold and Robinson are combinable because they are in the same field of endeavor regarding display of shaving systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the intelligent shaving system of Gold to include the customized product recommendation features of Robinson in order to provide the user with a system that allows for having a shaving system with an image sensor configured to capture video and/or still images which assists in determining blade attrition and provides indicators to assist in shaving techniques as taught by Gold while incorporating the customized product recommendation features of Robinson in order to provide features for collecting various data for a user such as stroke direction when using a shaving system to provide multiple product recommendations to the user for subsequent purchase/dispensing allowing for a product tailored to the user’s hair removal needs, applicable to improving the shaving system as taught in Gold.

In regards to claim 24. Gold discloses a tangible, non-transitory computer-readable medium storing instructions for analyzing pixel data of an image of a user's body for determining a hair growth direction value of the user's hair (Gold, Fig.11, Abstract, and paragraph [0047]), that when executed by one or more processors cause the one or more processors to: 
-15a. aggregate, at one or more processors communicatively coupled to one or more memories, a plurality of training images of a plurality of users, each of the training images comprising pixel data of a respective user's body or body area (Gold paragraphs [0114] and [0115]; Reference at [0114] discloses external device 505 is configured to determine a general direction of the remaining hair based on the captured frames. Paragraph [0115] discloses in this instance, frame image (i) a filter is applied that iteratively increases the contrast of the hair edges with respect to the background. After a few iterations (iii) as depicted in the zoomed-in region of FIG. 9, the hair are contrasted and “least square analysis” or “regression analysis” is applied to the remaining hair to calculate a general direction of the remaining hair. The regression analysis of the multiple iterations regarding different frames captured of the hair of the zoomed in face region interpreted as aggregating, at one or more processors communicatively coupled to one or more memories, a plurality of training images of a plurality of users, each of the training images comprising pixel data of a respective user's body or body area); 
-b. train, by the one or more processors with the pixel data of the plurality of training images, a hair growth direction model comprising a hair growth direction map and operable to 20output, across a range of the hair growth direction map, hair growth direction values associated with a hair growth direction ranging from upward to downward (Gold, paragraphs [0114] and [0115]; Reference at [0114] discloses external device 505 is configured to determine a general direction of the remaining hair based on the captured frames (i.e. pixel data of the plurality of training images) and provide for display on external device 505, a directional indicator representative of a general direction of the remaining hair that corresponds to the best direction to drag the at least one blade over the skin (interpreted as modeling of hair growth direction)… external device 505 is configured to overlay filtered frame images with the streamed video frame image (i.e. hair growth direction model). Paragraph [0115] discloses in this instance, frame image (i) a filter is applied that iteratively increases the contrast of the hair edges with respect to the background. After a few iterations (iii) as depicted in the zoomed-in region of FIG. 9, the hair are contrasted and “least square analysis” or “regression analysis” is applied to the remaining hair (i.e. training) to calculate a general direction of the remaining hair (i.e. hair growth direction values). The regression analysis of the multiple iterations regarding different frames captured of the hair of the zoomed in face region interpreted as the training a hair growth direction model comprising a hair growth direction map and operable to output, across a range of the hair growth direction map, hair growth direction values associated with a hair growth direction ranging from upward to downward);  
-c. receive, at the one or more processors, at least one image of a user, the at least one image captured by a digital camera, and the at least one image comprising pixel data of the user's body or body area (Gold, paragraph [0112]; Reference discloses as depicted in FIG. 9, microcontroller 160 (i.e. processor) is configured to capture a frame via miniature camera 163 (i.e. digital camera) to determine the amount of hair remaining over a certain area. In particular, microcontroller 160 captures a frame and compares the color difference between adjacent pixels to estimate the total amount of hair remaining over a specific area (i.e. captured image of user with pixel data of user’s body or body area regarding hair on face)); 
-25d. analyze, by the hair growth direction model executing on the one or more processors, the at least one image captured by the digital camera to determine a user-specific hair growth direction value of the user's hair (Gold, paragraphs [0113]-[0114]; Reference at [0113] discloses External device 505 is configured to analyze a frame to determine the general growth direction of the remaining hair… microcontroller 160 is configured to capture and transmit the frame (i.e. digital camera capturing image)  to external device 505. Paragraph [0114] discloses external device 505 is configured to determine a general direction of the remaining hair based on the captured frames (i.e. determined user-specific hair growth direction value of the user’s hair), and provide for display on external device 505, a directional indicator representative of a general direction of the remaining hair that corresponds to the best direction to drag the at least one blade over the skin);  
-e. generate, by the one or more processors based on the user-specific hair growth direction value, at least one product recommendation for a manufactured product, the 30manufactured product designed to address at least one feature identifiable within the pixel data of the user's body or body area (Gold, Fig. 11 and paragraph [0098]; Reference discloses shaving system 100 includes a server-based or cloud-based 545 user subscription account that is configured to retrieve and store the relevant information from shaving system 100 for blade cartridge 151, such as the manufacturer, model number, number of completed shaving strokes, anticipated number of days remaining on blade cartridge 151, and the life expectancy of each blade…In some embodiments, the subscription account is configured to automatically order or purchase a replacement cartridge once the anticipated number of days remaining in the life of blade cartridge 151 drops below a certain threshold. Shaving system 100 connects to the external device 505 which possesses the previous data regarding the analysis for hair growth direction and provides replacement cartridge or manufactured product for shaving system 100); and 49Docket No.: 30766/55789 Patent Application 

Gold does not explicitly disclose but Robinson teaches
-f. render, on a display screen of a user computing device, the product recommendation (Robinson, paragraphs [0023]-[0024]; Reference at [0023] discloses FIG. 1 depicts a system 100 for collecting information from a user, analyzing the information, and providing a customized product recommendation. Paragraph [0024] discloses the computing device 102 may comprise an image display screen 105 to display an image of a product such as a multi-blade razor 107).
Gold and Robinson are combinable because they are in the same field of endeavor regarding display of shaving systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the intelligent shaving system of Gold to include the customized product recommendation features of Robinson in order to provide the user with a system that allows for having a shaving system with an image sensor configured to capture video and/or still images which assists in determining blade attrition and provides indicators to assist in shaving techniques as taught by Gold while incorporating the customized product recommendation features of Robinson in order to provide features for collecting various data for a user such as stroke direction when using a shaving system to provide multiple product recommendations to the user for subsequent purchase/dispensing allowing for a product tailored to the user’s hair removal needs, applicable to improving the shaving system as taught in Gold.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See the Notice of References Cited (PTO-892)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL M ROBINSON whose telephone number is (571)270-3526. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRELL M ROBINSON/Examiner, Art Unit 2619